35 So.3d 1206 (2008)
The MISSISSIPPI BAR
v.
Paul S. MINOR.
No. 2007-BD-01653-SCT.
Supreme Court of Mississippi.
January 17, 2008.

ORDER
¶ 1. This matter came en banc before the Court on the Mississippi Bar's ("Bar") Motion *1207 for Indefinite Suspension Pending Appeal, Striking from Rolls, Suspending and Staying Proceedings of and against attorney Paul S. Minor ("Minor"). A formal Complaint was filed by the Mississippi Bar based on a judgment in a criminal case wherein Minor was found guilty by a jury in the United States District Court for the Southern District of Mississippi of the following felonies: conspiracy, racketeering, mail fraud/honest services fraud, wire fraud/honest services fraud and bribery involving [a] federally funded program. United States v. Paul S. Minor, Case No. 3:03cr120HTW-JCS-001 (S.D.Miss.2007).
¶ 2. In its motion, the Bar requests that this Court strike the name of Minor from the rolls of the Mississippi Bar; suspend Minor from the practice of law pursuant to Mississippi Rule of Discipline 6(a), pending final disposition of these disciplinary proceedings or until reversal of Minor's conviction; and finally, to stay further disciplinary proceedings until Minor's appeal or appeals have been concluded, at which time Minor should be disbarred if his appeal or appeals are unsuccessful.
¶ 3. Minor filed an Answer to the Bar's Formal Complaint requesting that the Formal Complaint be held in abeyance and all proceedings stayed pending the outcome of Minor's appeal of his convictions to the United States Court of Appeals for the Fifth Circuit, as it would be premature for this Court to enter an Order of Disbarment at this time. Separately, Minor filed a Response to the Bar's Motion for Indefinite Suspension Pending Appeal, Striking from Rolls, Suspending and Staying Proceedings and does not contest the relief requested by the Bar in its motion, subject to his being reinstated if his conviction should be reversed. The motion by the Bar is well-taken and is hereby granted.
¶ 4. IT IS THEREFORE ORDERED AND ADJUDGED that the name of Paul S. Minor shall be stricken from the Bar Rolls; and that Paul S. Minor is immediately suspended from the practice of law in the State of Mississippi pending final disposition of these disciplinary proceedings or until reversal of the aforementioned convictions; that further proceedings in this disciplinary matter are stayed pending the resolution of Minor's appeal; that the Bar shall promptly notify this Court of the resolution of Minor's appeal; and that the Clerk of this Court shall forward certified copies of this order to the Chancery Clerk and Circuit Clerk for the Second Judicial District of Harrison County and to the Senior Chancellor of the Chancery Court for the Second Judicial District of Harrison County and to the Senior Circuit Judge of the Circuit Court for the Second Judicial District of Harrison County, and the order shall be entered upon the minutes of those Courts in accordance with Rule 8.6(iii) of the Mississippi Rules of Discipline.
¶ 5. SO ORDERED.
  /s/ Michael K. Randolph
  MICHAEL K. RANDOLPH, JUSTICE
  FOR THE COURT
DIAZ, P.J., AND EASLEY, J., NOT PARTICIPATING.